DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 23, 2022 has been entered.
 
Response to Amendment
3. The amendment filed by Applicant on June 23, 2022 has been fully considered. The amendment to instant claim 1 is acknowledged. In light of the amendment filed by Applicant, all previous rejections are withdrawn. The new grounds of rejections are set forth below.

Claim Objections
4.  Claims 3 and 22 are objected to because of the following: Claims 3 and 22 are listing possible specific ingredients. When materials recited in a claim are so related as to constitute a proper Markush group, they may be recited in the conventional manner, or alternatively. For example, if “wherein R is a material selected from the group consisting of A, B, C and D” is a proper limitation, then “wherein R is A, B, C or D” shall also be considered proper (see MPEP 2173.05(h)). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.  Claims 3 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

6. As currently amended, instant claim 3 and new claim 22 recite a Markush type listing of additional additives. However, in light of the way of said additives are listed, especially since the citation of using “any combination thereof”, it is not clear if
i)  “stearic acid, lauric acid, linoleic acid and glycerol mono stearate” are considered as one additive or each of said acids and ester can be chosen from said group, 
ii)  “bees was and carnauba wax” are considered as one additive or each of said waxes can be chosen from said group, and 
iii) “- polyoxyalkylenes (or polyethylene glycol) and derivatives thereof, poly(meth) acrylates and derivatives thereof, polyvinylalcohol and polysaccharides and derivatives thereof,” are considered as one additive or each of said polymers and derivatives can be chosen from said group.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.  Claims 1-3, 6-9, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Savary et al (EP 3,037,388) in view of Lefas et al (US 2008/0281010), as evidenced by Precipitated Silica flyer.
 It is noted that while the rejection is made over EP 3,037,388 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US 2017/0349446 is relied upon. All citations to paragraph numbers, etc., below refer to US 2017/0349446.
In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.  See MPEP § 2124.


8.  Savary et al discloses powder compositions having excellent CO2 release properties, used as a foaming agent for polymers ([0012], [0013]) and comprising alkali metal bicarbonate and an additive comprising resin acid, preferably abietic acid or liquid rosin  (Abstract, [0029], [0030]).
The alkali metal bicarbonate particles are produced by combining the alkali metal bicarbonate with 0.1-20 pbw of resin acid per 100 pbw of the combination of alkali metal bicarbonate and said resin acid ([0037]).

9. Since the amount of the resin acid is 0.1-20 pbw per 100 pbw of the combination of alkali metal bicarbonate and said resin acid, therefore, the amount of the alkali metal bicarbonate in said combination will intrinsically and necessarily be 80-99.9 pbw (as to instant claim 1).

10.  Further, based on the teachings of Savary et al, it would have been obvious to a one of ordinary skill in the art to choose and use the combination of alkali metal bicarbonate and abietic acid as well, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

11.  It is noted that the limitation” for foaming a thermoplastic polymer precursor” of claim 1 is an intended use limitation. Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).

12. Though Savary et al does not teach the composition comprising 0.1-5%wt of amorphous precipitated silica, as required by claim 1, and a carboxylic acid or polycarboxylic acid, as required by claim 9,
Lefas et al discloses a blowing agent masterbatch for foaming polyolefins ([0021]), wherein the masterbatch comprises:
a) a polymer carrier resin;
b) a chemical blowing agent modifier such as an organic acid, specifically citric acid (Example 1, [0023], [0025], as to instant claim 9);
c) an inorganic blowing agent such as sodium bicarbonate ([0029], [0034]), wherein the masterbatch further comprises a nucleating agent, specifically precipitated silica ([0027]),
wherein the nucleating agent such as precipitated silica is added to produce nuclei for the growth of cells in the polymer melt ([0027]).

13. As evidenced by Precipitated Silica flyer, the precipitated silica is amorphous (see the flyer).

14. The specific example 5 shows the sodium carbonate being mixed with 0.1%wt of the amorphous fumed silica, and the produced mixture is further mixed with citric acid to produce a blowing agent masterbatch pellet ([0042]).
Though in Example 5 the amorphous fumed silica is shown to be used as the nucleating agent, in light of the teachings of Lefas et al that amorphous precipitated silica can be used as the nucleating agent, it would have been obvious to a one of ordinary skill in the art to choose and use precipitated silica in amount of 0.1%wt as the nucleating agent to be mixed with the alkali metal bicarbonate as well. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

	
15. Since both Savary et al and Lefas et al are related to sodium bicarbonate-based foaming agent compositions for foaming of polymers, and thereby belong to the same field of endeavor, wherein Lefas et al teaches the sodium bicarbonate as the foaming agent being used in combination with a nucleating agent like precipitated silica, wherein such nucleating agent is added to produce nuclei for the growth of cells in the polymer melt, therefore, based on a combined teachings of Lefas et al  and  Savary et al, given the foaming agent composition is intended for foaming thermoplastic polymers, it would have been obvious to a one of ordinary skill in the art to add, or obvious to try to add, precipitated silica such as in amount of 0.1%wt as  a nucleating agent to the sodium bicarbonate-based foaming agent composition of Savary et al, as taught by Lefas et al, so to ensure formation of  nuclei for the growth of cells in the polymer melt as well, and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141
It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the relative amounts of resin acid and precipitated silica added to the sodium bicarbonate in the blowing agent composition of Savary et al in view of Lefas et al, so to produce a final composition having a desired combination of foaming/cell-producing properties, including adding 0.1%wt of the precipitated silica and 0.1%wt of the resin acid as well. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

16.  As to instant claim 8, the composition is produced by spray drying of an aqueous solution comprising an alkali metal bicarbonate and the resin acid, or by co-grinding the alkali metal bicarbonate in the presence of resin acid, or fluidized bed coating (Abstract, [0038]). It is further noted that limitation of instant claim 8 is a product-by-process limitation. Case law holds that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of the product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” See In re Thorpe, 777F.2d 695,698,227 USPQ 964,966 (Fed.Cir.1985).

17.  As to instant claims 3 and 22, the composition comprises rosin acid ([0029] of Savary et al), stearic acid ([0031] of Savary et al), beewax ([0040] of Savary et al) and polyethylene glycol ([0042] of Lefas et al).

18.  As to instant claims 6-7, the alkali metal bicarbonate particles are having particle size D50 of at most 200 micron, or most preferably at most 20 micron ([0046]). Since the range of “at most 10 micron” includes the value of “at most 1 micron”, therefore, the range of “at most 10 micron” appears to be overlapping with the range of “at most 1 micron” and including the size of 1 micron. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
Further, it would have been obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the size of the alkali metal bicarbonate particles, depending on the specific end-use of the blowing agent of Savary et al as well, thereby arriving at the present invention."[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

19. As to instant claims 2, 20 and 21, the composition of  Savary et al in view of Lefas et al is based on the sodium bicarbonate as the foaming agent, and thereby appears to be free from the compounds that liberate nitrogen gas or ammonia gas, or exothermic blowing agents.

20. Claims 1-3, 6-9, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Savary et al (EP 3,037,388) in view of Lefas et al (US 2008/0281010) and Allen et al (US 4,683,247), as evidenced by Precipitated Silica flyer.
 It is noted that while the rejection is made over EP 3,037,388 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US 2017/0349446 is relied upon. All citations to paragraph numbers, etc., below refer to US 2017/0349446.
In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.  See MPEP § 2124.

21. The discussion with respect to Savary et al (EP 3,037,388) in view of Lefas et al (US 2008/0281010), set forth in paragraphs 7-19 is incorporated here by reference.

22. Though Savary et al in view of Lefas et al do not explicitly recite the ranges for the amounts of the precipitated silica nucleating agent,
Allen et al discloses a foamable composition comprising:
a) a thermoplastic polymer;
b) a blend of 
   bi) a carrier polymer and 
   bii) a particulate precipitated silica nucleating agent (claim 3);
and
c) a foaming agent comprising carbonate (claim 1, col. 7, lines 60-63),
wherein the nucleating agent bii) is used in amount of 0.3-80 pbw based on the weight of the composition and the carbonate foaming agent is used in amount of 1-50 pbw based on the weight of the composition (claim 9).
The ranges in the composition of Allen et al are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

23. Given the nucleating agent is used in amount of 0.3 pbw and the carbonate foaming agent is used in amount of 50 pbw based on the weight of the composition, therefore, the precipitated silica is used in amount of 0.6%wt based on the combined weight of the carbonate foaming agent and precipitated silica.

24.  Allen et al  teaches that the nucleating agent is used to provide a surface for bubble formation and to moderate the bubble formation  (see col. 8, lines 45-60 of Allen et al).

25. Since the use of precipitated silica in amount of 0.3-80 pbw as the nucleating agent to provide a surface for cell formation and to moderate cell formation is taught in the art, as shown by Allen et al, therefore, based on the combined teachings of Allen et al and Savary et al in view of Lefas et al, it would have been obvious to a one of ordinary skill in the art to include the precipitated silica nucleating agent  in the composition of Savary et al in view of Lefas et al in a desired amount within the range of 0.3-80 pbw, such as  to ensure a sufficient  level of formation of cell nuclei, and thus sufficient cell growth and level of foaming, depending on the specific end-use of the foamed polymer, as taught by Allen et al, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

26.  All ranges in the composition of Savary et al in view of Lefas et al  and Allen et al are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

27.     Claims 1-3, 6-9, 20-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of 1, 7-11, 13, 16-20, 25-26 of  US 11,124,425  in view of Maekawa et al (US 6,399,201), Lefas et al (US 2008/0281010) and Savary et al (EP 3,037,388, based on US equivalent US 2017/0349446).
 Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons.

28. US 11,124,425 claims alkali metal bicarbonate particles produced by a process comprising: co-grinding of an alkali metal bicarbonate in the presence of 0.1 to 20 parts by weight of a resin acid, wherein the resin acid is selected from the group consisting of abietic acid (abieta-7,13- dien-18-oic acid), neoabietic acid, dehydroabietic acid, and palustric acid; and wherein the alkali metal bicarbonate particles are suitable as foaming agents for polymers.  
The particles have a particle size distribution of D50 of at most 200 µm. 
The particles comprise: at least 80 % by weight of alkali metal bicarbonate, less than 10 % by weight of alkali metal carbonate, less than 10 % by weight of water, and 0.1 to 20 % by weight of the resin acid. 

29. Though US 11,124,425 does not explicitly recite the particles further comprising 0.1-5%wt of amorphous precipitated silica, wax; being free from compounds liberating nitrogen gas or ammonia gas, 
1) Maekawa et al discloses a blowing agent powder comprising powder core and an oil-like substance (Abstract), wherein the core powder comprises sodium hydrogen carbonate (col. 3, lines 1-4) and the oil-like substance comprises rosin (col. 6, lines 5-9). The blowing agent powder further comprises lead sulfate, magnesium sulfate (col. 3, lines 27-35; col. 5, lines 10-14) and silica gel (col. 5, lines 20-22).
The sodium hydrogen carbonate powder comprises particle size of about 1 micron to about 100 micron (col. 3, lines 7-15); the size of the particles of rosin during spraying is about 0.1 micron to 100 micron (col. 6, lines 53-55). 
Given the sodium hydrogen carbonate powder comprises particle size of about 1 micron, i.e. including size of less than 1 micron as well, and rosin during spraying is having particle about 0.1 micron, therefore, the final functionalized sodium hydrogen carbonate blowing agent will intrinsically and necessarily have, or would be reasonably expected to have the particle size that is 1 micron or close to 1 micron as well.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I).
The blowing agent powders are used alone (col. 3, lines 8-9). Given the sodium hydrogen carbonate as the core powder is used alone, therefore, the blowing agent would not comprise any blowing agents liberating nitrogen gas or ammonia gas as well.
The blowing agent powder further comprises lead sulfate, magnesium sulfate (col. 3, lines 27-35; col. 5, lines 10-14) and silica gel (col. 5, lines 20-22).
2) Lefas et al discloses a blowing agent masterbatch for foaming polyolefins ([0021]), wherein the masterbatch comprises:
 a) a polymer carrier resin;
 b) a chemical blowing agent modifier such as an organic acid, specifically citric acid (Example 1, [0023], [0025], as to instant claim 9);
 c) an inorganic blowing agent such as sodium bicarbonate ([0029], [0034]), wherein the masterbatch further comprises a nucleating agent, specifically precipitated silica ([0027]),
wherein the nucleating agent such as precipitated silica is added to produce nuclei for the growth of cells in the polymer melt ([0027]).
It is noted that the precipitated silica is amorphous (as defined in Wikipedia).
The specific example 5 shows the sodium carbonate being mixed with 0.1%wt of the amorphous fumed silica, and further mixed with citric acid to produce a blowing agent masterbatch pellet ([0042]).
Though in Example 5 the amorphous fumed silica is used as the nucleating agent, in light of the teachings of Lefas et al that amorphous precipitated silica can be used as the nucleating agent, it would have been obvious to a one of ordinary skill in the art to choose and use precipitated silica in amount of 0.1%wt as the nucleating agent to be mixed with the alkali metal bicarbonate as well. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).
3) Savary et al discloses powder compositions having excellent CO2 release properties, used as a foaming agent ([0012], [0013]) and comprising alkali metal bicarbonate and an additive comprising resin acid, preferably abietic acid or liquid rosin  (Abstract, [0029], [0030]). The composition further comprises wax ([0039])
The amount of the resin acid used is 0.1-20 pbw per 100 pbw of sodium metal bicarbonate ([0042]). The alkali metal bicarbonate particles are having particle size D50 of at most 200 micron, or most preferably at most 20 micron ([0046]). 
The composition of Savary et al appears to be free from the compounds that liberate nitrogen gas or ammonia gas.

30. Since all of Maekawa et al, Savary et al, Lefas et al and US 11,124,425 are related to blowing agents for foaming of polymers in particulate form comprising bicarbonate, and thereby belong to the same field of endeavor, wherein both Maekawa et al, Savary et al teach said particles further comprising waxes and silica, and having size of 1 micron or more than 1 micron, and Lefas et al explicitly teaches that for the preparation of a foam, the bicarbonate-based foaming agent is used together with 0.1%wt of a precipitated silica nucleating agent in order to form nuclei for growth of cells, therefore, based on the combined teachings of Maekawa et al, Savary et al, Lefas et al and US 11,124,425, it would have been obvious to a one of ordinary skill in the art to use, or obvious to try to further include amorphous precipitated silica and waxes in the blowing agent of US 11,124,425, so to ensure formation of nuclei for cell growth as taught by Lefas et al, and further make the composition in the form of particles having size of  micron or more than 1 micron as well, as taught by Maekawa et al, Savary et al, as well, since it would have been obvious to choose material based on its suitability,  thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

31. Therefore, the limitations claimed in instant invention are obvious variant of the limitations claimed in US 11,124,425 in view of Maekawa et al, Lefas et al and Savary et al.

32.    Claims 1-3, 6-9, 20-22 are directed to an invention not patentably distinct from claims 1, 7-11, 13, 16-20, 25-26 of US 11,124,425 in view of Maekawa et al (US 6,399,201), Lefas et al (US 2008/0281010) and Savary et al (EP 3,037,388, based on US equivalent US 2017/0349446).
Specifically, see the discussion in paragraphs 27-31 above.

      The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP Chapter 2300).  US 11,124,425, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(e), (f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the examiner to resolve this issue, the assignee can, under 35 U.S.C. 103(c) and 37 CFR 1.78(c), either show that the conflicting inventions were commonly owned at the time the invention in this application was made, or name the prior inventor of the conflicting subject matter.
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102(e) for applications pending on or after December 10, 2004.

Response to Arguments
33.  Applicant's arguments filed on June 23, 2022 have been fully considered. It is noted that in light of Applicant’s amendment, all previous rejections are withdrawn, thus rendering Applicant’s arguments moot. The new grounds of rejections are set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764